 
Ex. 10.2
 
SECOND AMENDMENT TO AMENDED AND RESTATED
 
LOAN AND SECURITY AGREEMENT
(Inventory Loan)


THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of October 26, 2005, (the “Second Amendment”) entered into by SILVERLEAF
RESORTS, INC., a Texas corporation, (as “Borrower”), and TEXTRON FINANCIAL
CORPORATION, a Delaware corporation (as “Lender”).


WITNESSETH:


WHEREAS, Borrower is engaged in the business of acquiring, constructing,
developing, owning, managing, selling and otherwise dealing with Intervals at
the Resorts (as each such term is hereafter defined);


WHEREAS, Lender and Borrower are parties to that certain Loan and Security
Agreement, dated as of December 16, 1999, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of April 17, 2001, as further
amended by that certain Second Amendment to Loan and Security Agreement, dated
as of April 30, 2002, as further amended by that certain Letter Amendment, dated
as of March 27, 2003, and as further amended by that certain Third Amendment to
Loan and Security Agreement (Inventory Loan), dated as of December 19, 2003
(collectively, the “Original Loan Agreement”);


WHEREAS, pursuant to the Original Loan Agreement, Lender agreed, subject to the
terms and conditions of the Original Loan Agreement, to provide to Borrower, for
the purpose of providing liquidity in connection with Borrower’s ownership,
purchase and warehousing of Intervals (as such term is hereinafter defined), a
loan in the maximum amount of $10,000,000 (the “Existing Inventory Loan”), which
loan is evidenced by Borrower’s Amended and Restated Secured Promissory Note,
dated as of April 30, 2002 (the “Existing Note”);


WHEREAS, Lender and Borrower further amended and restated the Original Loan
Agreement in its entirety pursuant to an Amended and Restated Loan, Security and
Agency Agreement dated as of March 5, 2004, as amended by that certain Letter
Amendment, dated as of April 16, 2004, and as further amended by that certain
Letter Amendment, dated as of July 30, 2004 (the “Restated Loan Agreement”);


WHEREAS, pursuant to the Restated Loan Agreement, Lender agreed, subject to the
terms and conditions of the Restated Loan Agreement, to provide to Borrower, for
the purpose of providing liquidity in connection with Borrower’s ownership,
purchase and warehousing of Intervals, to make an additional inventory loan to
the borrower in the maximum amount of $8,000,000 (the “New Inventory Loan”). The
Existing Inventory Loan and the New Inventory Loan are evidenced by the Existing
Note, in the original principal amount of Ten Million Dollars ($10,000,000) and
the Borrower’s Secured Promissory Note, dated March 5, 2004, in the original
principal amount of Eight Million Dollars ($8,000,000);



--------------------------------------------------------------------------------


WHEREAS, Borrower requested and Lender agreed, that Lender provide an additional
inventory loan to Borrower in the maximum amount of $5,000,000 (the “Inventory
Term Loan,” which Inventory Term Loan together with the Existing Inventory Loan
and the New Inventory Loan are collectively, the “Loan”) for the purpose of
repaying the Term Loan Components of the Additional Credit Facility and Existing
Credit Facilities;


WHEREAS, pursuant to that certain First Amendment to Amended and Restated Loan
and Security Agreement (Inventory Loan) dated as of February 28, 2005 (the
“First Amendment”) Lender and Borrower agreed to, among other things, increase
the Inventory Loan to $21,000,000, (the Restated Loan Agreement as amended by
the First Amendment and as may be amended from time to time, the “Inventory Loan
Agreement”), and such increase in the Inventory Loan is evidenced by that
certain Secured Promissory Note (Inventory Term Loan) dated February 28, 2005 in
the original principal amount of $5,000,000.00 (the “Inventory Term Loan Note”);
and


WHEREAS, Borrower has requested and Lender has agreed, subject to the terms and
conditions herein, to extend the period during which borrower may obtain
advances pursuant to the Restated Loan Agreement as amended by the First
Amendment and as further amended by this Second Amendment (collectively, the
“Loan Agreement”) and to extend the Final Maturity Date under the Loan
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1.  Terms. All capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.
 
2.  Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(ll) is amended in its entirety and replaced
with the following new Section 1.1(ll):
 
“(ll) Final Maturity Date. August 31, 2010 with respect to the Existing
Inventory Loan and the New Inventory Loan, and March 31, 2007 with respect to
the Inventory Term Loan.”


3.  Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(fff) is amended in its entirety and replaced
with the following new Section 1.1(fff):
 
“(fff) Loan to Retail Value Ratio. The term“Loan to Retail Value Ratio” shall
mean the ratio of the outstanding principal balance of the Loan, from time to
time, to the Retail Value of the Inventory. The Loan to Retail Value Ratio shall
be: (i) 15% for the Existing Inventory Loan; (ii) 11% for the Inventory Term
Loan; and (iii) 15% for the New Inventory Loan.”


2

--------------------------------------------------------------------------------


4.  Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(uuu) is amended in its entirety and replaced
with the following new Section 1.1(uuu):
 
“(uuuu) Term. The term for the Existing Inventory Loan and New Inventory Loan,
shall be the period ending August 31, 2010, and for the Inventory Term Loan
shall be the period ending March 31, 2007.”


5.  Definitions. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 1.1(cccc) is amended in its entirety and replaced
with the following new Section 1.1(cccc):
 
“(cccc) Required Retail Value. The term “Required Retail Value” shall mean the
aggregate Retail Value of the Inventory, such that the ratio of the outstanding
balance of the Loan, from time to time, to the aggregate Retail Value of the
Inventory does not exceed the Loan to Retail Value Ratio. By way of example, if
the outstanding principal balance of the Existing Inventory Loan were
$10,000,000, the outstanding principal balance of the Inventory Term Loan were
$4,000,000, and the outstanding principal balance of the New Inventory Loan were
$6,000,000, the Required Retail Value of the Inventory would be $143,030,303.03
(being the sum of $66,666,666.67 with respect to the Existing Inventory Loan,
$36,363,636.36 with respect to the Inventory Term Loan, and $40,000,000.00 with
respect to the New Inventory Loan).”
 
6.  Revolving Loan and Lending Limits. Provided that no Event of Default or
condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, Section 2.1 is amended in
its entirety and replaced with the following new Section 2.1:
 
“2.1 Revolving Loan and Lending Limits. Upon the terms and subject to the
conditions set forth in this Agreement, including but not limited to Section 2.8
hereof, the Lender shall make Advances to the Borrower, of up to $16,000,000
million under the Existing Inventory Loan and the New Inventory Loan and on the
Closing Date up to $5,000,0000 under the Inventory Term Loan. Borrower may
borrow, repay and reborrow during the Revolving Loan Period, as such term is
hereafter defined, principal under the Existing Inventory Loan and the New
Inventory Loan in an amount not to exceed at any time in the aggregate the
lesser of: (i) the Loan to Retail Value Ratio of the Required Retail Value of
the Inventory or (ii) $16,000,000.00 (such amount being the aggregate principal
amount of the Existing Inventory Loan and the New Inventory Loan), as reduced as
set forth in Section 2.4(b)(ii) hereof. Under no conditions may the Borrower
repay and reborrow principal under the Inventory Term Loan. Borrower
acknowledges and agrees that Lender may make Advances from the Existing
Inventory Loan, the New Inventory Loan and/or the Inventory Term Loan in such
manner and amount as Lender may determine in its sole discretion. The Revolving
Loan Period shall be the period during the Term in which the Borrower may
borrow, repay and reborrow Advances and shall terminate in all respects on
August 31, 2008.”


3

--------------------------------------------------------------------------------


7.  Section 2.4(d), Use of Program Reserve Account Withdrawals and Surplus Under
the TFC Conduit Loan. Section 2.4(d) is hereby deleted in its entirety.
 
8.  Loan Term. Provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Section 2.7 is amended in its entirety and replaced with
the following new Section 2.7:
 
“2.7 Loan Term. The term of the Loan shall terminate on August 31, 2010, except
for the Inventory Term Loan, which shall terminate on March 31, 2007.”


9.  Section 3.7, Security Interest in All Pledged Notes Receivable. Section 3.7
is amended in its entirety and replaced with the following new Section 3.7:
 
“3.7 Security Interest in All Pledged Notes Receivable. Lender shall have a
continuing security interest in all of the Pledged Notes Receivable, and Lender
may collect all payments made under or in respect of all such Notes Receivable,
including, without limitation, Eligible Notes Receivable that are or may become
ineligible, until any of the same may be released by Lender, if at all, pursuant
to Section 12.10 of the Consolidated, Amended and Restated Loan, Security And
Agency Agreement dated as of August 5, 2005, as may be amended from time to time
by and between Borrower and Lender (the “Consolidated Loan Agreement”) or
Section 7.2(a) below. Notwithstanding anything heretofore to the contrary,
unless and until an Event of Default shall occur, Borrower, as agent for and on
behalf of Lender, shall retain possession of and collect all payments under or
in respect of all Notes Receivable. By executing this Agreement, Borrower
acknowledges and agrees that it is holding such Notes Receivable as bailee and
agent for Lender. Borrower shall hold and designate such Notes Receivable in a
manner that clearly indicates that they are being held by Borrower as bailee on
behalf of Lender. Upon the occurrence of an Event of Default, Borrower shall
promptly deliver to Lender, to the extent not previously delivered to Lender,
the documents listed in Section 5.1(b) of the Consolidated Loan Agreement and
with respect thereto and after such Event of Default Lender shall have the right
to collect all proceeds therefrom and apply the same to payment of the
Obligations as set forth in Section 2.3(a) hereof.”


10.  Section 4.1(e)(ix), Intercreditor Agreement. Section 4.1(e)(ix) is hereby
deleted in its entirety.
 
4

--------------------------------------------------------------------------------


11.  Conditions Precedent to Funding of Advances with Respect to Additional
Eligible Resorts.
 
Section 4.5(i) is hereby amended in its entirety and replaced with the following
new Section 4.5(i):


“(i) Management of Resort. Borrower shall provide evidence satisfactory to
Lender that Borrower, or an Affiliate, is the manager or operator of each
Resort, pursuant to a written management or operating agreement, in form and
substance satisfactory to Lender, which with respect to all Resorts shall have a
term which shall expire no earlier than March 27, 2010. Borrower agrees to
provide an estoppel letter, in form and substance acceptable to Lender, from the
applicable Timeshare Owner’s Association.”


12.  Section 6.24(a), First Lien. Section 6.24(a) is hereby deleted in its
entirety.
 
13.  Section 6.26(a), First Lien. Section 6.26(a) is hereby deleted in its
entirety.
 
14.  Affirmative Covenants.
 
(a) Subsection 7.1(z)(ii) is hereby amended in its entirety and replaced with
the following new Subsection 7.1(z)(ii):


“(ii) Marketing and Sales Expenses. As of the last day of each fiscal quarter,
Borrower will not permit the twelve (12) month cumulative ratio of Marketing and
Sales Expenses to the Borrower’s net proceeds from the sale of Intervals as
recorded on the Borrower’s financial statements for the immediately preceding
twelve consecutive months to equal or exceed a ratio of .570 to 1.”


(b) Section 7.1 is hereby amended in part to add the following new paragraph:


“(dd) Debt to Equity Ratio. The Debt to Equity Ratio for Borrower shall be less
than 6:1. The term Debt to Equity Ratio means the ratio of (a) debt consisting
of all notes payable, capital lease obligations and senior subordinated debt as
reported on the Borrower’s most recent consolidated financial statements to (b)
equity consisting of the balance sheet equity and senior subordinated debt less
intangible assets, including, without limitation, goodwill, trademarks,
tradenames, copyrights, patents, patent allocations, licenses and rights in any
of the foregoing and other items treated as intangible in accordance with GAAP,
as reported on the Borrower’s most recent consolidated financial statements. In
computing Borrower’s Debt to Equity Ratio, non-recourse off balance sheet
financing will not be included as part of Borrower’s debt.”


15.  Section 7.1(bb), Net Securitization Cash Flow. Section 7.1(bb) is amended
in its entirety and replaced with the following new Section 7.1(bb):
 
“(bb) Net Securitization Cash Flow. If a Default or Event of Default has
occurred, then Borrower shall cause Silverleaf Finance II, Inc. to declare, at
least quarterly, a cash dividend payable to Borrower and/or a payment in respect
of the Silverleaf Finance II Subordinated Note, in an aggregate amount equal to
the Net Securitization Cash Flow in respect of Silverleaf Finance II, Inc. for
such quarter, and all such dividends shall be paid directly to Lender and
applied by Lender in repayment of the Loan. Borrower shall provide Lender with
notice of Silverleaf Finance II, Inc.’s declaration of a cash dividend or a
payment on the Silverleaf Finance II, Subordinated Note, together with a
certification that: (i) states whether a Default or Event of Default exists, and
(ii) contains a calculation of the Net Securitization Cash Flow.”


5

--------------------------------------------------------------------------------


16.  Exhibit B, Borrower’s Certificate and Request for Advance. Exhibit B is
amended in its entirety and replaced with the Exhibit B attached hereto.
 
17.  Conditions Precedent. This Second Amendment shall not be effective until
all of the following conditions have been satisfied:
 
(a)  Approval of Documents. Borrower has delivered to Lender (with copies to
Lender’s counsel), and Lender has reviewed and approved in its sole discretion,
the form and content of all of the items specified in Subsections (i) through
(vii) below (the "Submissions"). Lender shall have the right to review and
approve any changes to the form of any of the Submissions. If Lender disapproves
of any changes to any of the Submissions, Lender shall have the right to require
Borrower either to cure or correct the defect objected to by Lender or to elect
not to fund any Advance. Under no circumstances shall Lender’s failure to
approve or disapprove a change to any of the Submissions be deemed to be an
approval of such Submissions. All of the Submissions shall be prepared at
Borrower's sole cost and expense.
 
(i)  A certificate in the form attached to the Second Amendment as Exhibit A-1
to be signed by the president, vice president or secretary of the Borrower;
 
(ii)  Copies of any amendments to the articles of incorporation/charter and
bylaws of Borrower not previously delivered to Lender, certified to be true,
correct and complete by Borrower and the Secretary of State of the State of
Texas and current certificates of good standing for Borrower for the State of
Texas and states where the Resorts are located, a current certificate of
authority to conduct business by the Secretary of State in each state in which
Borrower conducts business;
 
(iii)  A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute the Second Amendment and all such documents requested by Lender
in the form attached to the Second Amendment as Exhibit B-1;
 
(iv)  A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures of
the specified officers of Borrower authorized to sign this Second Amendment and
all such documents requested by Lender in the form attached to the Second
Amendment as Exhibit C-1;
 
6

--------------------------------------------------------------------------------


(v)  Title policies or endorsements to title policies previously issued to
Lender insuring the lien of the Mortgages granted by Borrower to Lender to
secure the loan but only with respect to the Mortgages covering Intervals in
Resorts located in states other than Texas;
 
(vi)  Closing opinions of counsels for Borrower, including opinions for the
Resorts in Texas stating that this Second Amendment and the Amendments to the
Inventory Mortgages do not impair the title insurance coverage under the
existing title policies for the Resorts in the State of Texas; and
 
(vii)  Such other agreements, documents, instruments, certificates and materials
as Lender may request to evidence the Indebtedness, to evidence and perfect the
rights and Liens and security interests of Lender contemplated by the Loan
Documents as amended hereby, and to effectuate the transactions contemplated in
this Second Amendment.
 
(b)  Conditions to Closing.
 
(i)  Execution of this Second Amendment;
 
(ii)  Lender shall have received evidence, in form and substance satisfactory to
Lender, that the consent of each party entitled to consent to this Second
Amendment has been obtained;
 
(iii)  Borrower shall have paid a commitment fee of $160,000 to Lender in
consideration of this Second Amendment and shall have paid all other fees of all
Lenders in connection with this Second Amendment; and
 
(iv)  Borrower shall execute and deliver to Lender, in recordable form and
otherwise acceptable to Lender in its sole discretion, Amendments to the
Inventory Mortgages to reflect the continued securing of the Loan, as hereby
modified and shall cause such Amendments to be recorded in the applicable
recording offices.
 
18.  Further Documentation. Borrower agrees to execute and deliver to Lender any
and all additional documentation as Lender may now or hereafter require in order
to effectuate the terms and conditions of this Second Amendment.
 
19.  Effect of Amendment. The Loan Agreement, as herein amended, shall remain in
full force and effect.
 
7

--------------------------------------------------------------------------------


20.  Ratification and Confirmation. Except as herein expressly amended, Borrower
hereby ratifies, confirms, assumes and agrees to be bound by all of
representations, warranties, statements, covenants and agreements set forth in
the Loan Agreement and the other Loan Documents, as previously amended. The
Borrower reaffirms, restates and incorporates by reference all of the
representations, warranties, covenants and agreements made in the Loan Documents
as if the same were made as of this date. The Borrower agrees to pay the Loan
and all related expenses, as and when due and payable in accordance with the
Loan Agreement and the other Loan Documents, and to observe and perform the
Obligations, and do all things necessary which are not prohibited by law to
prevent the occurrence of any Event of Default. In addition, to further secure,
and to evidence and confirm the securing of, the prompt and complete payment and
performance by the Borrower of the Loan and all of the Obligations, for value
received, Borrower unconditionally and irrevocably assigns, pledges and grants
to Lender, and hereby confirms or reaffirms the prior granting to Lender of, a
continuing first priority Lien, mortgage and security interest in and to all of
the Collateral, except as otherwise set forth herein, whether now existing or
hereafter acquired. Borrower agrees to deliver or cause to be delivered by its
Affiliates, such mortgages, deeds of trust, deeds to secure debt, assignments,
pledges, security agreements and UCC Financing Statements as Lender may deem
necessary to further evidence and perfect the Lender’s Lien on the Collateral.
 
21.  GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY
BE EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF
ITS CHOICE OF LAWS PRINCIPLES.
 
22.  General Representations and Warranties.Borrower hereby represents and
warrants to Lender as follows:
 
(a)  Organization, Standing, Qualification. Borrower: (a) is a duly organized
and validly existing Texas corporation duly organized, validly existing and in
good standing under the laws of the State of Texas, and (b) has all requisite
power, corporate or otherwise, to conduct its business and to execute and
deliver, and to perform its obligations under, the Loan Documents.
 
(b)  Authorization, Enforceability, Etc
 
(i)  The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (1) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (2) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Lenders; or (3) result in a
breach of, or constitute a default by Borrower under, any indenture, loan or
credit agreement or any other agreement, document, instrument or certificate to
which Borrower is a party or by which it or any of its assets are bound or
affected.
 
(ii)  No approval, authorization, order, license, permit, franchise or consent
of, or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners' Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.
 
(iii)  The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.
 
(c)  No Event of Default. No Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred under the Loan Agreement as amended to date, the
Additional Credit Facility and Existing Credit Facilities, the Sovereign
Facility or any other indebtedness of Borrower.
 


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed on their behalf as of the day and year first written above.


 
 

Witnessed By:     TEXTRON FINANCIAL CORPORATION         /S/ KATIE     By: /S/
JOHN D'ANNIBALE 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

/S/ SHANNON MUNSON    
Name: John D'Annibale

--------------------------------------------------------------------------------

     
Its: VP

 
 

STATE OF CONNECTICUT )     )  ss: Glastonbury COUNTY OF HARTFORD )  

 
At Glastonbury in said County and State on this 26TH day of October, 2005,
personally appeared John D'Annibale, duly authorized VP of Textron Financial
Corporation, and he acknowledged the foregoing instrument by him signed and
sealed to be his free act and deed and the free act and deed of Textron
Financial Corporation.
 
Before me: _____/S/ JL LABIANCA_________________
Notary Public in and for said State
My Commission Expires: ___________
Commissioner of the Superior Court
 

--------------------------------------------------------------------------------



 
 
 

     
SILVERLEAF RESORTS, INC.
        /S/MARK MORTENSON     By: /S/HARRY J. WHITE, JR.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

/S/MIKE NORRIS    
Name: Harry J. White, Jr.

--------------------------------------------------------------------------------

     
Its: CFO



 

STATE OF TEXAS )     )  ss: Dallas COUNTY OF DALLAS )  

 
At River Bend in said County and State on this 26th day of October, 2005,
personally appeared Harry J. White, Jr. duly authorized officer of SILVERLEAF
RESORTS, INC., and he/she acknowledged the foregoing instrument by him/her
signed and sealed to be his/her free act and deed and the free act and deed of
Silverleaf Resorts, Inc., a Texas corporation, on behalf of the corporation.
 
 
Before me: _____/S/ JOANN POSIVAL_______________
Notary Public in and for said State
My Commission Expires: ___________
 
List of Exhibits to Agreement not filed herewith:

 
Exhibit A-1: Officers' Certificate
Exhibit B: Borrower's Certificate and Request for Advance
Exhibit B-1: Secretary's Certificate
Exhibit C-1: Incumbency Certificate



--------------------------------------------------------------------------------

